DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the user’s oral cavity" in lines 5-6, claim 9 recites the limitation “the user’s oral cavity” in line 6, and claim 14 recites the limitation “the user’s oral cavity” in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bates et al., US 2012/0310593.
	Regarding claims 1 and 14, Bates et al. disclose the claimed invention including a method for determining an orientation of a user’s head with an oral care device, the method comprising the steps of providing an oral care device (toothbrush, 21) comprising a device head (22), at least one sensor (601, 602, 606), and a controller (604, 605, 613), determining (paragraph 0036) when the device head is located within a calibration area within a user’s oral cavity (the toothbrush model establishes a calibration area within a user’s oral cavity, paragraph 0046), and estimating, by the controller, based on an orientation of the device head within the calibration area, an orientation of the user’s head (via the model of a user’s teeth and/or jaw, paragraphs 0037-0038, 0042). Regarding claims 2 and 14, there is a step of receiving data from the sensor regarding motion of the oral care device in an area outside the calibration area (paragraphs 0044-0046; 604 receives data in all areas over intervals of time). Regarding claims 3 and 14, there is a step of determining, based on the estimated orientation of the user’s head and on the motion data generated by the sensor, an orientation of the device head with respect to the user’s oral cavity for an area outside of the calibration data (paragraph 0042). Regarding claims 4 and 14, there is a step of providing feedback to the user regarding the determined orientation and/or location of the device head with respect to the user’s oral cavity (via display 620, paragraph 0038). Regarding claim 5, the step of determining when the device head is located within the user’s oral cavity comprises data from a second sensor (one of 601, 602 or 606 that is not the first sensor; paragraph 0046). Regarding claim 6, there is a step of generating, based on a plurality of estimates of the orientation of the device head with respect to the user’s oral cavity, feedback for a cleaning session (paragraph 0038). Regarding claims 7 and 15, there is a step of communicating the generated feedback (paragraphs 0038, 0040). Regarding claims 8 and 14, the sensor is an inertial motion sensor (paragraph 0048). Regarding claim 9, Bates et al. discloses an oral care device (21) comprising a device head (22), one or more sensors (601, 602, 606), and a controller configured to determine when the device head is located within a calibration area of a user’s oral cavity (604, 605, 613) and to estimate, based on an orientation of the device head within the calibration area, an orientation of a user’s head (via orientation of the user’s teeth and jaws, see paragraphs 0038 and 0042). Regarding claim 10, the controller is further configured to receive data from the sensor regarding motion of the oral care device in an area outside the calibration area (paragraphs 0044-0046; 604 receives data in all areas over intervals of time). Regarding claim 11, the controller is further configured to determine, based on the estimated orientation of the user’s head and on the motion data generated by the sensor, an orientation of the device head with respect to the user’s oral cavity for an area outside of the calibration data (paragraph 0042). Regarding claim 12, the controller is further configured to provide feedback to the user regarding the determined orientation and/or location of the device head with respect to the user’s oral cavity (via display 620, paragraph 0038). Regarding claim 13, the controller is further configured to communicate the generated feedback to the user (via display 620). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura C Guidotti whose telephone number is (571)272-1272. The examiner can normally be reached typically M-F, 6am-9am, 10am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA C GUIDOTTI/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        



lcg